Citation Nr: 1531955	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating for degenerative joint and degenerative disk disease (DJD and DDD) of the lumbar spine, rated 0 percent disabling from April 20, 2009, 10 percent disabling from April 12, 2010, and 20 percent disabling from January 9, 2014. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to February 1992, from January 1997 to November 2003, and from March 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

While the Veteran did not perfect an appeal of the issue of entitlement to a TDIU, the RO adjudicated that issue in an August 2014 Supplemental Statement of the Case (SSOC) along with the other issues on appeal, explaining that the matter is inextricably intertwined with the issue of entitlement to an increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the issue is on appeal and properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

In an August 2014 rating decision, the RO granted increased ratings for the Veteran's service-connected low back disability, specifically a 10 percent rating from April 12, 2010, and 20 percent rating from January 9, 2014.  As higher schedular ratings are available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In June 2015, the Veteran and his spouse testified at a Board hearing via live videoconference.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded VA examinations for his PTSD in September 2013 and his low back disability in January 2014.  His testimony at his Board hearing indicates that his symptomatology has worsened since that time.  See Board Hearing Transcript (Tr.) at 6-15, 24.  As such, new examinations are necessary.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Regarding his claim for a TDIU, the Veteran testified that he participated in vocational rehabilitation at VA.  See Board Hearing Tr. at 20.  Those records are highly relevant to the TDIU issue and must be obtained.  Additionally, the Veteran reported being employed by five different companies in the past several years.  See July 2013 Form 21-8940.  The RO attempted to obtain employment records from only four of those companies, and received information from only one employer, Tymar Industries.  The RO made a follow-up request to only one employer, Delta.  See 38 C.F.R. § 3.159(c)(1) (VA will make at least one follow-up attempt to obtain records not in the custody of a Federal department or agency).  Additionally, the RO did not notify the Veteran of the inability to obtain said employment records and his right to submit those records on his own.  See 38 C.F.R. § 3.159(e).  As the RO did not comply with the provisions of 38 C.F.R. § 3.159 in attempting to obtain the Veteran's employment records, remand is necessary so that the RO can comply with those provisions.

As the matter is being remanded, updated VA treatment records should be obtained.  The last VA treatment record associated with the claims file is dated in September 2013.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from September 2013 to the present.

2. Obtain the Veteran's VA vocational rehabilitation records.

3. Request the Veteran's employment records from Delta Global Service, Summit Respiratory Service, Maverick Solutions, and Spherion Atlantic Enterprises in accordance with 38 C.F.R. § 3.159(c)(1).  See July 2013 Form 21-8940.

Failures to respond or negative replies to any request must be noted in writing and associated with the claims file.

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. Then schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested examination.  All clinical findings should be reported in detail.  The examiner must discuss the effect, if any, of the Veteran's PTSD on both his social and industrial adaptability.

5. Schedule the Veteran for a VA examination to determine the current severity of his DJD and DDD of the lumbar spine.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested examination.  All clinical findings should be reported in detail.

The examiner should report any neurologic impairment resulting from the service-connected lumbar spine disability.

The examiner should also describe the degree of occupational impairment attributable to the Veteran's lumbar spine disability.

6. Following the completion of the above, readjudicate the claims, and issue a SSOC, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

